Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10 and 12-20 are allowed.
Claims 2, 9 and 11 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 3-7 depend from claim 1, therefore, are allowed. 
Independent claim 8 is allowable over the prior art of record. Claim 10 depends from claim 8, therefore, are allowed. 
Independent claim 12 is allowable over the prior art of record. Claims 13-20 depend from claim 12, therefore, are allowed. 
Independent claims 1, 8 and 12 recite the limitations of: the sensing block (IC, IC12) (Figs. 3, 8) includes: a first switch (SW1) connecting the reference voltage source (Vref) (Figs. 7-8) and the sensing line (14B) during the display driving period (Figs. 5, 7, 8) and disconnecting the reference voltage source (Vref) and the sensing line (14B) during the sensing operation period (Figs. 5, 7, 8), a second switch (SW2) connecting the test power source (Vtest) and the sensing block (IC, IC12) (Figs. 3, 8) to perform a calibrating operation during the display driving period (Figs. 5, 7, 8) and disconnecting the test power source (Vtest) and the sensing block (IC, IC12) (Figs. 3, 8)  during the sensing operation period (Figs. 5, 7, 8), and a third switch (SW3) connecting the 
Huang (2016/0314739 A1) discloses a display with a calibration circuit including a pixel sensor to sense a terminal voltage of a driving transistor during a sensing period and a calibration sensor to sense a first predetermined voltage and a second predetermined voltage during a calibration period.
Ogura et al. (2011/0157133 A1) discloses a display with a correction-data obtaining function circuit that obtains a characteristic parameter including a threshold voltage of the driving device of each pixel based on a voltage value of each of a plurality of data lines connected to each of the plurality of pixels with a voltage of another end of the light emitting element being set to be a setting voltage at a predetermined timing
Mizukoshi et al. (2013/0050292 A1) discloses an OLED display device with a sensing mode to sense a current of each pixel at high speed to compensate for luminance non-uniformity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692